Citation Nr: 1040158	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  03-18 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for liver damage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from January 1989 to April 
1998.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for liver damage.  This 
case was previously before the Board in July 2007 and again in 
November 2009, and was remanded on each occasion for additional 
development of the record and/or to ensure due process.  

In July 2010, the Veteran's claims folder was referred to a VA 
physician for an opinion regarding the onset of his claimed liver 
damage.  See 38 C.F.R. § 20.901 (2009).  By letter dated July 
2010, the Board informed the Veteran that such an opinion had 
been requested and furnished him a copy of the opinion.  He was 
also provided with notice that he had 60 days to respond.  No 
response was received, and the claim is now before the Board for 
appellate consideration.

The issue of entitlement to service connection for a 
gastrointestinal disability other than liver damage has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action. 


FINDING OF FACT

Elevated liver function tests were first demonstrated many years 
after service, have not been shown to be related to service, and 
the most probative evidence shows these laboratory findings are 
not related to service, or a service-connected disability, to 
include medication taken for such disability.


CONCLUSION OF LAW

Liver damage was not incurred in or aggravated by active service, 
nor is it proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in a June 2006 letter, issued prior to the rating 
decision on appeal, and in an October 2006 letter, the VA 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim for service 
connection, to include what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  The letters also advised the Veteran how 
disability evaluations and effective dates are assigned, and the 
type evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, private and VA medical records, the reports of VA 
examinations, an opinion of a VA physician, and lay statements.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  Service-connection may also be established 
for a disease or injury that is proximately due to or the result 
of a service-connected disability.  38 C.F.R. § 3.310(a).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).  In order to prevail on the 
issue of service connection on a secondary basis, there must be 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has been granted service connection for PTSD, 
evaluated as 50 percent disabling; L1 vertebra compression 
fracture with disc space narrowing, evaluated as 40 percent 
disabling; headaches, evaluated as 30 percent disabling; 
postoperative degloving injury of the scalp with right skull 
fracture, evaluated as 30 percent disabling; postoperative 
fracture of the left femur with arthritis of the knee, evaluated 
as 30 percent disabling; residuals of a fracture of the right 
scapula, evaluated as 20 percent disabling; tinnitus, evaluated 
as 10 percent disabling; burns of the buttocks, evaluated as 
noncompensable; residual scarring of the back, evaluated as 
noncompensable; hearing loss of the right ear, evaluated as 
noncompensable; cranial neuropathy, evaluated as noncompensable; 
and for residual scarring of the left lower extremity, evaluated 
as noncompensable. 

The Veteran argues that medication prescribed for his service-
connected disabilities caused abnormalities in his liver.

The evidence supporting this claim includes some of the medical 
findings of record.  When seen in a VA outpatient treatment 
clinic in February 2006, it was indicated the Veteran had 
elevated liver function tests.  It was noted the Veteran denied 
alcohol, with possible blood transfusions in the past.  It was 
reported in May 2006 he was seeing an outside gastroenterologist, 
and that an abdominal ultrasound revealed fatty infiltration of 
the liver.  The Veteran was told in July 2006 to stop taking 
Tizanidine for a while as his liver enzymes were elevated.  He 
was going to a gastrointestinal specialist as he had been found 
to have fatty liver disease.  In August 2006, it was stated the 
Veteran probably had non alcoholic steatohepatitis, per outside 
medical review.  

The Veteran was examined by the VA for abnormal liver function 
tests in August 2006.  The examiner indicated the reason for the 
abnormalities in the liver enzyme tests was not clear.  He noted 
there was no history of hepatitis or alcohol use or abuse.  He 
stated the Veteran was on a number of medications, and that one 
of them had some rare instances of liver abnormalities.  He added 
that this particular medication had been temporarily 
discontinued.  Following the examination, the diagnosis was 
abnormal liver function tests.  The examiner stated the Veteran 
simply had mild elevation of some of the liver enzymes.  He 
related the question was whether it was related to medication, 
and commented the Veteran did not have any other reasons to have 
abnormal liver function tests.  Thus, he concluded it was at 
least as likely as not that the medication or combination of 
medications was the cause of the modest elevation in liver 
enzymes.  

The Veteran was again afforded an examination by the VA for liver 
disease in January 2010.  It was noted the Veteran had been 
hospitalized in April 1998 after a truck accident and that he 
sustained abdominal injuries.  The diagnosis was elevated liver 
enzymes with ultrasound evidence of fatty infiltration of the 
liver.  The examiner stated he could not resolve whether the 
Veteran's liver disease was related to service without resort to 
mere speculation.  He noted the Veteran had had elevated liver 
enzymes for some time.  He could not prove or disprove a link 
between the Veteran's current elevated liver enzymes and the 
motor vehicle accident in service.  He recommended referral to a 
hepatologist who might be able to better delineate the link 
between the motor vehicle accident and the elevated liver 
enzymes.

The evidence against the Veteran's claim in claim includes the 
service treatment records and the post-service medical evidence 
of record.  The service treatment records are negative for 
complaints or findings concerning liver disease.  The Veteran was 
admitted to a private hospital while on active duty in April 
1998.  He was the restrained driver involved in a motor vehicle 
collision in which air bags deployed.  During the accident, the 
Veteran's head was pinned under a truck.  An examination of the 
abdomen showed it was soft, non-tender and non-distended.  There 
were decreased bowel sounds.  AST was 27, and ALT was 41.  An 
abdominal CT scan revealed no hollow or visceral organ injury.  
There was no free fluid and no free air.  

A clinical evaluation of the abdomen was normal on a VA general 
medical examination in September 1998.  

When examined by the VA in August 2006, it was stated the Veteran 
had no outward signs of liver disease.  

As noted above, the Veteran's claims folder was referred to a VA 
physician for an opinion concerning the etiology of any liver 
damage.  The physician noted he reviewed the claims folder.  
Initially, he observed that a liver biopsy would be necessary to 
determine whether the abnormal liver function tests and fatty 
liver reflect chronic liver disease or are merely abnormal 
laboratory findings that result in no disabling effects.  He 
stated that there was no evidence that the elevated AST and/or 
ALT (noted by the VA examiner in August 2006) signified liver 
disease (defined as fibrosis that could lead to cirrhosis), nor 
was it likely that the elevated AST and/or ALT would cause 
symptoms.  He further commented he did not think it is likely the 
Veteran has a disability or liver disease from the elevated AST 
and/or ALT.  The physician related that even if such abnormal 
tests signified liver disease, it was unlikely that the abnormal 
liver tests were a result of the motor vehicle accident.  He 
added the most likely cause of the elevated AST and/or ALT was 
fatty liver disease.  In addition, he stated it was very unlikely 
that a medicine caused the elevated AST and/or ALT.  It was his 
understanding that the Veteran has had elevated tests since at 
least 2006.  There is no evidence provided that AST or ALT goes 
up or down in relationship to any medicine he starts taking or 
stops taking.  He noted the Veteran stopped Tizanidine in 2006 
without any report of improvement in AST or ALT.  Finally, the 
physician added he could not find reference to any medicine other 
than Tizanidine that could cause elevated AST or ALT.

The Board acknowledges the opinion rendered following the August 
2006 VA examination to the effect that medication, or a 
combination of medications, caused the elevation in the Veteran's 
liver enzymes.  However, this opinion has less probative value 
than that rendered in July 2010.  An evaluation of the probative 
value of a medical opinion is based on the medical expert's 
personal examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusions reached.  
The credibility and weight to be attached to such opinions are 
within the providence of the Board as adjudicators.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be 
placed on one physician's opinion over another depending on 
factors such as reasoning employed by the physicians and the 
extent to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In 
reviewing the medical evidence, the Board is "certainly free to 
discount the credibility of [a] physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  

Here, the opinion provided by the VA physician in July 2010 is 
more probative.  In this regard, the Board points out that he 
felt it was unlikely the Veteran had any liver disease and that 
the elevated liver function tests were not related to medication.  
He explained his opinion by noting there was no change in the 
liver function tests after the Veteran stopped the medication 
which allegedly was causing the elevation.  In contrast, the 
opinion provided in August 2006 did not contain any rationale.  
The Board concludes that the medical findings against the 
Veteran's claim are of greater probative value than the evidence 
supporting his claim.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for service 
connection for liver damage.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

Service connection for liver damage is denied.

~

____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


